Citation Nr: 0108383	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office
in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation for tremor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to April 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office (RO).  The RO granted service 
connection for tremor and assigned a noncompensable 
evaluation, effective April 2, 1995.  

In April 1997, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDING OF FACT

Tremor is manifested by a two to three beat per second tremor 
involving both hands and arms and a slight head and neck 
bobbing.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
tremor have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.120, Diagnostic Code 8103 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records showed several notations of hand 
tremors.  

An April 1995 VA outpatient treatment report shows the 
examiner noted the veteran was on Inderal for tremor.  The 
relevant diagnostic impression was tremor.

In April 1997, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
stated that the tremor was "all over" prior to his entering 
service.  His spouse stated that the tremor had gotten worse 
over the years.  She stated she did not notice it when she 
first met the veteran.

An August 1999 independent medical evaluation report shows 
the veteran reported the presence of a tremor in his hands 
since childhood.  He stated he had been diagnosed with 
familial type tremor involving fine motor movement of the 
hand, as well as a bobbing in his head and neck at the age of 
11.  The veteran reported he had not received any specific 
medical care during his childhood or the military with regard 
to the neurologic condition.  He noted that during his 
military career, as his responsibilities increased, the 
tremor progressed.  The veteran stated the tremors affecting 
his upper extremities were gradually worsening over the last 
10 to 15 years.  He stated he continued to experience fine 
motor tremors of the hands and arms, as well as a bobbing in 
his neck.  

Physical examination revealed the presence of a two to three 
beat per second tremor involving both hands and arms.  The 
examiner stated there was additionally a slight head and neck 
bobbing, which appeared to exist on an intermittent basis.  
The veteran had full range of motion of both wrists.  Range 
of motion of the distal interphalangeal, metacarpal 
phalangeal, and proximal interphalangeal joints appeared 
normal bilaterally.  Strength was 5/5 in both extremities.  
The examiner stated that neurological examination of the 
upper extremities showed the motor and sensory function to be 
grossly intact without evidence of focal findings.

The examiner stated that the current medical evaluation 
suggested a benign essential tremor on the basis of clinical 
history.  He noted that the veteran reported improvement in 
the tremor with taking Inderal.

An August 1999 fee basis examination showed the veteran 
reported the tremor having existed since he was in the 
seventh or eighth grade.  He stated that there were times 
when it was more noticeable than others and that it sometimes 
interfered with activities.  The veteran noted that when he 
was stressed, the tremors were more noticeable.  The examiner 
stated that the veteran's writing did not appear to 
demonstrate a significant tremor.  In having him draw a 
spiral, the examiner stated that there did appear to be some 
tremor affect, which was to a mild degree.  The examiner 
stated the veteran had a mild rapid tremor, which included 
his head, arms, and hands and appeared to be postural in 
nature.  He stated there were times when it appeared that the 
veteran did not have the tremor and others where it was more 
pronounced and that these variances were not consistent.  The 
examiner noted that the tremor was less noticeable if the 
veteran was distracted.

The examiner concluded that the veteran presented today with 
a long-standing worsening tremor.  He stated it appeared to 
be a benign essential tremor, which was probably familial.  
The examiner added that it was not surprising that the 
natural course of this over time is one toward progressive 
worsening.  He stated that stressful circumstances could 
aggravate the tremor temporarily and that other conditions 
that could irritate nerves, set off chronic pain, cause 
fatigability, etc., could aggravate the tremor.  The examiner 
added that it was relatively likely that the numerous head 
and neck injuries that the veteran had had over the years 
aggravated the tremor.

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claim (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Board notes that service connection for tremor was 
granted on the basis of service aggravation, as opposed to 
service incurrence.  The regulation addressing service 
aggravation states the following:

In cases involving aggravation by active 
service, the rating will reflect only the 
degree of disability over and above the 
degree existing at the time of entrance 
into the active service, whether the 
particular condition was noted at the 
time of entrance into the active service, 
or it is determined upon the evidence of 
record to have existed at that  time.  It 
is necessary therefore, in all cases of 
this character to deduct from the present 
degree of disability the degree, if 
ascertainable, of the disability existing 
at the time of entrance into active 
service, in terms of the rating schedule, 
except that if the disability is total 
(100 percent) no deduction will be made.  
The  resulting difference will be 
recorded on the rating sheet.  If the 
degree of disability at the time of 
entrance into the service is not 
ascertainable in terms of the schedule, 
no deduction will be made.

38 C.F.R. § 4.22 (2000).

The RO has rated the veteran's tremor by analogy to 
convulsive tic under Diagnostic Code 8103.  38 C.F.R. § 
4.120, Diagnostic Code 8103.  A mild convulsive tic warrants 
a noncompensable evaluation; a moderate convulsive tic 
warrants a 10 percent evaluation; and a severe convulsive tic 
warrants a 30 percent evaluation.  Id.  The evaluations 
assigned should be based on the frequency, severity, and 
muscle groups involved.  Id. at Note.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
January 2000 statement of the case provided the veteran with 
the relevant regulation under which the veteran's service-
connected disability is evaluated and the reasons and bases 
for the RO's determination that a noncompensable evaluation 
was warranted.  A correspondence copy of this determination 
was mailed to the veteran's accredited representative, The 
American Legion.  This determination was not returned by the 
United States Postal Service as undeliverable.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  Therefore, 
the veteran has been notified of the evidence necessary to 
obtain a higher evaluation.

Additionally, in accordance with its duty to assist, VA has 
obtained the evidence that the veteran has alleged would 
assist in his claim.  The veteran has not alleged that there 
any additional medical records related to his service-
connected tremor that VA has not already obtained.  Also, the 
RO has had the veteran undergo two examinations, including an 
examination with a private physician, related to his tremor.  

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation.  The Board notes that the RO 
determined that the veteran's tremor was 10 percent disabling 
at the time of entrance and was 10 percent disabling now, 
which resulted in the noncompensable evaluation.  The only 
evidence upon which to base a determination as to the level 
of the veteran's tremor prior to service is his history.  The 
regulation states that if the degree of disability at the 
time of entrance is not ascertainable in terms of the 
schedule, then no deduction will be made.  38 C.F.R. § 4.22.  
The Board finds that such is the case with the veteran's 
claim.  The veteran has reported that he had tremors in both 
arms and hands and head and neck prior to service.  However, 
it is also the veteran's testimony that the tremors have 
worsened.  The service medical records show findings of 
tremors, but do not address the level of the disability at 
that time.  Therefore, the Board will not deduct the degree 
of disability at the time of the veteran's entrance into 
service, as it finds that it is not ascertainable.  See id.

With that in mind, the Board finds that the current evidence 
establishes a tremor, which is no more than moderate in 
degree and thus no more than 10 percent disabling.  See 
38 C.F.R. § 4.120, Diagnostic Code 8103.  In the August 1999 
independent medical evaluation report, the examiner stated 
that the veteran had a tremor that involved both of his 
hands, arms, and head and neck.  He noted that the head and 
neck tremor was slight and intermittent.  In the August 1999 
fee basis examination report, the examiner stated that the 
veteran's writing did not demonstrate a significant tremor, 
but his drawing a spiral demonstrated some tremor affect to a 
mild degree.  The examiner noted that the veteran's tremor 
was more obvious at times than others.  He concluded that the 
veteran had a long-standing worsening tremor.  

The Note under Diagnostic Code 8103 states that the 
evaluation assigned should take into account the frequency, 
severity, and muscle groups involved.  Id. at Note.  The 
veteran's tremor involves both arms, both hands, the neck, 
and the head.  Although the examiner stated that the 
veteran's tremor on his head and neck was mild, the Board 
finds that based upon the number of muscle groups involved 
and the frequency report of a two to three beat per second 
tremor in the arms and hands, that the veteran's tremor is 
moderate in degree and thus warrants a 10 percent evaluation.  
See 38 C.F.R. § 4.120, Diagnostic Code 8103. 

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board does not find that the 
veteran's service-connected tremor is severe in degree.  
Neither of the examiners, who examined the veteran in August 
1999, reported a tremor which was severe.  In the August 1999 
fee basis examination report, the examiner stated that when 
the veteran wrote, he did not demonstrate a significant 
tremor, but that drawing a spiral the tremor was more 
noticeable.  He stated that it was more pronounced at times 
than at others and that if the veteran was distracted, it was 
less noticeable.  Although the veteran's tremor involves both 
arms and hands, both examiners reported that the veteran's 
strength in the upper extremities was 5/5 and noted that the 
veteran's sensation in both upper extremities was normal.  
The Board does not find that such findings are indicative of 
any more than a moderate a tremor.  See id.

The Board has considered whether the assignment of separate 
evaluations for separate periods during the appeal period is 
warranted, but has found no basis for the application of 
such.  See Fenderson, supra.  The veteran's service-connected 
tremor has remained the same during the appeal period.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted his service-connected tremor 
warranted an evaluation in excess of 0 percent, he was 
correct, and the Board has granted a 10 percent evaluation.  
To the extent that the veteran has implied that his service-
connected tremor warrants an evaluation in excess of 
10 percent, the medical findings do not support his 
assertions for the reasons stated above.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

As to whether an extraschedular evaluation is warranted, the 
Board notes that ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  38 C.F.R. § 3.321(b)(1) (2000).  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected tremor 
warrants an extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect frequent periods of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to any of 
the service-connected disabilities.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 10 percent for tremor 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

